
	

115 S587 IS: Protecting Charitable Contributions Act of 2017
U.S. Senate
2017-03-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 587
		IN THE SENATE OF THE UNITED STATES
		
			March 9, 2017
			Mr. Roberts introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to limit substantiation requirements for charitable
			 contributions to returns submitted by the donor.
	
	
		1.Short title
 This Act may be cited as the Protecting Charitable Contributions Act of 2017.
		2.Modification of substantiation requirements for charitable contributions
 (a)In generalParagraph (8) of section 170(f)(8) of the Internal Revenue Code of 1986 is amended by striking subparagraph (D) and by redesignating subparagraph (E) as subparagraph (D).
 (b)Effective dateThe amendments made by this section shall apply to contributions made in taxable years beginning after December 31, 2016.
			
